Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/976,006 is responsive to the amendments filed on 02/23/2022 in response to the Non-Final Rejection of 11/24/2021. Claims 1, 3, 5-6, 9, 11-12, 14, 16-17, and 19 have been amended, where Claims 1, 9, 12, and 19 are independent claims, and Claims 2, 10, 13, and 20  have been canceled. Currently, Claims 1, 3-9, 11-12, and 14-19 are pending and are presented for examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 11/26/2021 and 01/07/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
4.	The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 11,244,436 B2 (Application No. 16/976,008) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
5.    	Applicant’s remarks filed on 02/23/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
6. 	Claims 1, 3-9, 11-12, and 14-19 are allowed.

REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to printed circuit board inspection that inspects the mounting state of a component.
The closest prior art found was Jeong et al. (US 2015/0124081 A1), in view of Riegler et al. “Depth Restoration via Joint Training of a Global Regression Model and CNNs”, Pages 58.1-58.12, 2015, hereinafter referred to as Jeong and Riegler, respectively, as noted in the last office action dated 11/24/2021.  Applicant’s amendments to claim 1 now recite the allowable subject matter of claim 2. As such, the art of record either alone or in combination do not reasonably teach all of the collective  features of amended claim 1. In particular, the art of record do not teach “wherein the machine-learning-based model is trained to output third depth information with reduced noise by using third depth information on a second object generated using a pattern of light reflected from the second object among the patterns of light irradiated from the plurality of second light sources and fourth depth information on the second object generated using a pattern of light reflected from the second object among patterns of light KIM-0048-2-KYLE3irradiated from a plurality of third light sources, and wherein the machine-learning-based model outputs the first depth information with reduced noise when the first depth information is input based on a training result” when considering the claim as a whole.   Further, allowable subject matter was incorporated into claims 9, 12, and 19 which is similar to claim 1 above.  As such, the teachings of the above prior art either alone or in combination do not reasonably disclose the amended feature of claims 1, 9, 12, and 19 in relation to printed circuit board inspection. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 02/26/2018). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1, 3-9, 11-12, and 14-19 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486